Title: To James Madison from Albert Gallatin, 2 May 1810
From: Gallatin, Albert
To: Madison, James


Dear Sir
2 May 1810
The Senate having rejected the nominations of Hickman & Wilkinson, I beg leave to submit the following in their stead vizt.
Samuel Abbott of Michigan to be Collector of the district of Michillimakinac & Inspector of the revenue for the port of Michillimakinac
Denison Darling of Mississippi territory (whose nomination you had withdrawn & sent in its place that of Wilkinson) to be Collector of the district of Mobile and Inspector of the revenue for the port of Mobile.

The absolute incapacity of John Pooler Comr. of Loans for Georgia renders his removal necessary; and Charles Harris of Georgia is warmly recommended by the two Georgia Senators as a proper successor. Respectfully Your obedt. Sert.
Albert Gallatin
